UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 25, 2012 Date of Report (Date of earliest event reported) ONTECO CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-53104 51-0668045 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 19495 Biscayne Blvd. Suite 411 Aventura, Florida (Address of principal executive offices) (Zip Code) (305) 932-9795 Registrant’s telephone number, including area code InfoSpi Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5. CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.03 AMENDMENT TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR Certificate of Amendment to Articles of Incorporation On July 4, 2012, the Board of Directors of Onteco Corporation, a Nevada corporation (the “Company”) authorized an increase in the Company's shares of common stock to 750,000,000 shares. On July 25, 2012, the Company filed a Certificate of Amendment with the Nevada Secretary of State to induce its authorized capital to 750,000,000 shares of common stock, par value $0.001, and 10,000,000 shares of preferred stock, par value $0.001 (the “Increase in Authorized”). The Increase in Authorized was effective with the Nevada Secretary of State on July 25, 2012 when the Certificate of Amendment was filed. The Increase in Authorized was approved by the Board of Directors pursuant to written consent resolutions dated July 4, 2012 and further approved by the shareholders holdinga majority of the total issued and outstanding shares of common stock of the Company pursuant to written consent resolutions dated July 4, 2012. 2 SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. 3.1.10Certificate of Amendment dated July 25, 2012 filed with the Nevada Secretary of State. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONTECO CORPORATION DATE: July 30, 2012 By: /s/Dror Svorai Name: Dror Svorai Title: President/Chief Executive Officer 4
